Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 12, 2022

                                     No. 04-22-00017-CV

                            Wolfgang P. Hirczy DE MINO, Ph.D.,
                                         Appellant

                                              v.

                                      Felipe N. GOMEZ,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI19920
                       Honorable Cathleen M. Stryker, Judge Presiding


                                        ORDER
Sitting: Rebeca C. Martinez, Chief Justice
         Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice
         Irene Rios, Justice
         Beth Watkins, Justice
         Liza A. Rodriguez, Justice
         Lori I. Valenzuela, Justice

       After considering appellant’s motion for en banc reconsideration, the motion is DENIED.
Appellant’s request to construe appellant’s appeal as a petition for writ of mandamus is
DENIED.

       It is so ORDERED on this 12th day of May, 2022.

                                                          PER CURIAM




       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court